                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,

                        Plaintiff,                            8:18CR205

        v.
                                                           FINAL ORDER
 JOSHUA BARNETT,                                          OF FORFEITURE

                        Defendant.


       This matter is before the Court on the government’s Second Amended Motion for
Final Order of Forfeiture (Filing No. 31). The Court has reviewed the record in this case
and finds as follows:

       1.     On November 9, 2018, the Court entered a Preliminary Order of Forfeiture
(Filing No. 18) pursuant to 21 U.S.C. §§ 846 and 853 and based upon defendant Joshua
Barnett (“Barnett”) pleading guilty to Count I of the Information (Filing No. 3) and
admitting the Forfeiture Allegation (Filing No. 13).

       2.     Pursuant to the Plea Agreement (Filing No. 16), Barnett agreed that law
enforcement will destroy the following firearms, ammunition, and accessories (“seized
firearms”) that belong to him and were seized from his residence on or about March 4, 2018:
       (1)    Glock 43 9mm handgun
       (2)    Connecticut Valley Arms .45 cal revolver
      (3)     Replica Arms .44 cal. revolver
      (4)     Black powder rifle
      (5)     Various magazines and ammunition
      3.     Under the Preliminary Order of Forfeiture, Barnett forfeited any interest he
had in following firearms, ammunition, and accessories (“forfeited firearms”) to which no
valid claims or petitions have been made:

      (1)    Ruger 22/45 Mark IV Pistol CAL:22 SN:500105027
      (2)    TC4 Tagonist-9 Silencer SN:1
      (3)    Tagonist Custom Gun Works, TC-9 Machinegun CAL:9 SN:00001
      (4)    Tagonist Custom Gun Works, TC4 TC-15 Rifle/Shotgun CAL:223 SN:00001
      (5)    Tagonist Custom Gun Works, TC4 TC-9 Rifle/Shotgun CAL:9 SN:00003
      (6)    Tagonist Custom Gun Works, TC4 TC-15 Rifle/Shotgun CAL:None
             SN:00029
      (7)    Tagonist Custom Gun Works, TC4 TC-15 Receiver/Frame CAL:223
             SN:00074
      (8)    Tagonist Custom Gun Works, TC4 TC-15 Machinegun CAL:223 SN:00048
      (9)    TC4 Tagonist-9 Silencer CAL:9 SN:2
      (10)   Silencer Co., V85 Hybrid Silencer CAL:46 SN:HYBRID13573
      (11)   Silencer Co., V85 Hybrid Silencer CAL:46 SN:HYBRID25937
      (12)   Silencer Co., V85 Hybrid Silencer CAL:46 SN:HYBRID25940
      (13)   Silencer Co., V85 Omega Silencer CAL:300 SN:OMG34856
      (14)   Silencer Co., V85 Omega Silencer CAL:300 SN:OMG37155
      (15)   Silencer Co., V85 Omega Silencer CAL:300 SN:OMG37159
      (16)   Silencer Co., V85 Omega Silencer CAL:300 SN:OMG37242
      (17)   Silencer Co., V85 Omega Silencer CAL:300 SN:OMG42062
      (18)   Silencer Co., V85 Omega Silencer CAL:300 SN:OMG42063
      (19)   Silencer Co., V85 Omega Silencer CAL:9 SN:OMG9K8323
      (20)   Silencer Co., V85 45 Osprey Silencer CAL:45 SN:OSP4520792
      (21)   Silencer Co., V85 45 Osprey Silencer CAL:45 SN:OSP4520793
      (22)   Silencer Co., V85 Osprey Silencer CAL:22 SN:OSPM7790
      (23)   Silencer Co., V85 Saker 556ASR Silencer CAL:556 SN:SKA556K1163

                                            2
(24)   Dead Air Silencer, BPF Sandman-L Silencer CAL:762 SN:SML04190
(25)   Silencer Co., V85 Octaine45HD Silencer CAL:45 SN:OCT451246
(26)   Tagonist Custom Gun Works, T-10 Receiver/Frame CAL:Multi SN:00018
(27)   GlockGMBH 21 Pistol CAL:Unknown SN:UTV615
(28)   Tagonist Custom Gun Works, T-15 Receiver/Frame CAL:None SN:01065
(29)   Keltec, CNC Industries, Inc. SU-22 Rifle CAL:22 SN:V1L86
(30)   Polymered Inc. PF94DC Receiver/Frame CAL:None SN:None
(31)   Tagonist Custom Gun Works, TC4 TC-15 Receiver/Frame CAL:Unknown
       SN:01067
(32)   Tagonist Custom Gun Works, TC4 T-15 Machinegun CAL:9 SN:00049
(33)   Aero Precision Inc. X15 Receiver/Frame CAL:Multi SN:X056477
(34)   Tagonist Custom Gun Works, TC4 T-15 Machinegun CAL:Unknown
       SN:00047
(35)   Tagonist Custom Gun Works, TC4 T-15 Machinegun CAL:Unknown
       SN:00050
(36)   Spike’s Tactical SOCOM Unknown Silencer CAL:Unknown SN:1/2X28
(37)   Anderson Manufacturing AM-15 Receiver/Frame CAL:Multi SN:17135416
(38)   Polymered, Inc. PF94DC Receiver/Frame CAL:Unknown SN:None
(39)   Tagonist Double Deuce TC4 Silencer CAL:Unkonwn SN:0001
(40)   Tagonist Custom Gun Works, TC4 TC-10 Receiver/Frame CAL:Multi
       SN:01069
(41)   Tagonist Custom Gun Works, TC4 T-15 Receiver/Frame CAL:Multi
       SN:01044
(42)   460 Rounds Assorted Ammunition CAL:Multi
(43)   Tagonist Custom Gun Works, TC4 T-15 Receiver/Frame CAL:Multi
       SN:00017
(44)   Unknown Unknown Receiver/Frame CAL:Unknown SN:IH4447
(45)   Tagonist Custom Gun Works, TC4 T-15 Receiver/Frame CAL:Multi
       SN:01045
(46)   Spike’s Tactical LLC Warthog Receiver/Frame CAL:Multi SN:WH04840
(47)   Tagonist Custom Gun Works, TC4 TAG-15 Receiver/Frame CAL:Multi
       SN:01071

                                  3
       (48)   Remington Arms Company, Inc. 700 Receiver/Frame CAL:Unknown
              SN:RR86572H
       (49)   Mossberg Unknown Shotgun CAL:None SN:G907839
       (50)   Glock Inc. 21 Pistol CAL:Unknown SN:BDDN012
       (51)   Remington Arms Company, Inc. 700 Receiver/Frame CAL:Unknown
              SN:RR52878H
       (52)   TS Arms Unknown Receiver/Frame CAL:None SN:TSX11862
       (53)   Tagonist Custom Gun Works, TC4 TC-10 Receiver/Frame CAL:Multi
              SN:00013
       (54)   Tagonist Custom Gun Works, TAG-15 Receiver/Frame CAL:None SN:01070
       (55)   Tagonist Custom Gun Works, TAG-15 Receiver/Frame CAL:None SN:01068
       (56)   Tagonist Custom Gun Works, TAG-15 Receiver/Frame CAL:None SN:01066
       (57)   Tagonist Custom Gun Works, TAG-15 Receiver/Frame CAL:None SN:01075
       (58)   Tagonist Custom Gun Works, TAG-15 Receiver/Frame CAL:None SN:01074
       (59)   Tagonist Custom Gun Works, TAG-15 Receiver/Frame CAL: None SN:01064
       (60)   Tagonist Custom Gun Works, TAG-15 Receiver/Frame CAL:None SN:01073
       (61)   Tagonist Custom Gun Works, TAG-15 Receiver/Frame CAL:None SN:01072
       (62)   Tagonist Custom Gun Works, TC-10 Receiver/Frame CAL:None SN:00019


       4.     Beginning on November 15, 2018, a Notice of Criminal Forfeiture
(“Notice”) was posted for the forfeited firearms on an official internet government
forfeiture site, www.forfeiture.gov, for at least thirty consecutive days as required by Rule
G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
Forfeiture Actions. A Declaration of Publication was filed in this case on January 15,
2019 (Filing No. 19).

       5.     Notice was not published for the seized firearms to which Barnett claims
ownership. The government represents that each of the seized firearms are worth less than
$1,000, and as such publishing Notice is not required. See Supp. R. for Admiralty or
                                             4
Maritime Claims and Asset Forfeiture Claims G(4)(a)(i)(A); Fed. R. of Crim. P.
32.2(b)(6)(C).

       5.      The Bureau of Alcohol, Tabaco, Firearms, and Explosives (“ATF”) received
valid claims from the rightful and lawful owners of any properties that are listed in the
Information or in the Preliminary Order of Forfeiture but are not listed above in paragraphs
2 and 3. Those properties will not be forfeited, and ATF will return those properties to
those rightful and lawful owners.

       6.      The government’s Second Amended Motion for Final Order of Forfeiture
should be granted.

Accordingly,

       IT IS ORDERED:
       1.      The government’s Second Amended Motion for Final Order of Forfeiture
               (Filing No. 31) is granted.
       2.      All right, title, and interest in and to the seized firearms and the forfeited
               firearms held by any person or entity are forever barred and foreclosed.
       3.      The seized firearms and forfeited firearms are forfeited to the government.
       4.      The property subject to valid claims or petitions shall be returned to their
               owners.
       5.      The government is directed to dispose of the seized firearms and forfeited
               firearms in accordance with the law.


       Dated this 6th day of February 2019.

                                                  BY THE COURT:



                                                  Robert F. Rossiter, Jr.
                                                  United States District Judge
                                              5
